Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shannon (US 6542138 B1).
Regarding claim 1, Shannon (e.g., Figs. 5 and 8) discloses a pixel circuit, comprising: 
a light emitting element (light emitting element 20); 
a first driver transistor (transistor 22) comprising a first terminal (source), a second terminal (drain) and a control terminal (gate), wherein the first terminal (source) of the first driving transistor (transistor 22) is configured to receive a power signal (voltage signal from power line 32), and the second terminal (drain) of the first driving transistor (transistor 22) is electrically connected to the light emitting element (light emitting element 20); 
a second driver transistor (transistor 40) comprising a first terminal (source), a second terminal (drain) and a control terminal (gate), wherein the first terminal (source) of the second driving transistor (transistor 40) receives the power signal (voltage signal from power line 32), and the control terminal (gate) of the second driving transistor (transistor 40) is electrically connected to the light emitting element (light emitting element 20); and 
a first compensation capacitor (capacitor 36) electrically connected to the control terminal (gate) of the first driving transistor (transistor 22) and the second terminal (drain) of the second driving transistor (transistor 40); 
wherein a threshold voltage value of the first driver transistor matches to a threshold voltage value of the second driver transistor (transistor 22 and transistor 40 have a same threshold voltage value; col. 10, lines 53-54).

Regarding claim 2, Shannon (e.g., Figs. 5 and 8) discloses the pixel circuit of claim 1, wherein the second terminal (drain) of the second driver transistor (transistor 40) is electrically connected to the first compensation capacitor (capacitor 36) through a compensation node (node 24).

Regarding claim 6, Shannon (e.g., Figs. 5 and 8) discloses the pixel circuit of claim 1, further comprising: a transistor switch (switching transistor 26) comprising a first terminal (source), a second terminal (drain) and a control terminal (gate), wherein the first terminal (source) of the transistor switch (switching transistor 26) is configured to receive a data signal (data signal from data line 14; col. 6, lines 42-43), the second terminal (drain) of the transistor switch (switching transistor 26) is electrically connected to the control terminal (gate) of the first driving transistor (transistor 22), and the control terminal (gate) of the transistor switch (switching transistor 26) is configured to receive a gate signal (gate signal from gate line 12; col. 6, lines 45-46).

Allowable Subject Matter
5.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an OLED pixel circuit. The closet prior art, Shannon (US 6542138 B1), discloses an OLED pixel circuit similar to the claimed invention, but fails to teach the pixel circuit further comprises a second compensation capacitor comprising a first terminal and a second terminal, wherein the first terminal of the second compensation capacitor is electrically connected to a reference voltage source, and the second terminal of the second compensation capacitor is electrically connected to the control terminal of the first driver transistor.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
7.	Zhou (US 10984723 B1) are cited to teach an OLED pixel circuit.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691